Citation Nr: 9912106	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-31 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963, and from September 1967 to April 1969.  His 
military occupational specialties were Truckmaster and Heavy 
Vehicle Driver.  Service personnel records reveal that he was 
incarcerated from January to February of 1969, and from March 
to April of 1969.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
filed a timely appeal to that adverse determination.  

In March 1997, the Board remanded the instant appeal for 
additional evidentiary development.  The claims file has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  There is no competent evidence to show that the veteran 
engaged in direct combat during his military service.

3.  There is no verifiable stressor that serves to establish 
a basis for a diagnosis of PTSD that is related to military 
service.



CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  That is, the 
Board finds that the veteran has presented a claim which is 
not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be established for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

With regard to service connection for PTSD, there must be:  
(1) medical evidence establishing a clear diagnosis of the 
disorder; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  Evidence to support a PTSD claim must be evaluated 
in light of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 
75 (1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
Section 1154(b), however, "does not require the acceptance 
of a veteran's assertion that he was engaged in combat with 
the enemy; it would be tautological to conclude that it 
did."  Cohen, 10 Vet. App. at 146, citing Irby v. Brown, 6 
Vet. App. 132, 136 (1994).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  

Review of the veteran's service medical records reveals that 
in December 1968 he complained that "his mind [was] falling 
apart."  He reported problems at home, as well as being 
unable to sleep and having no appetite.  The impression was 
anxiety reaction.  A report of psychiatric evaluation by the 
Department of the Army, dated in April 1969, diagnosed 
passive-dependent personality, chronic, moderate, manifested 
by indecisiveness, helplessness, and passivity.  This 
diagnosis was noted on the veteran's April 1969 separation 
examination, which was 2 days after the Army examination.  
However, the service medical records do not show a diagnosis 
referable to a combat stress or war neurosis.  

During initial VA post-service psychiatric examination in 
August 1975, the veteran reported that while he was in 
Vietnam, he was hospitalized for 1 week at some point in 
1969, and was thinking at that time that someone was trying 
to kill him.  The diagnosis was schizophrenia, paranoid type.  
In his request for the August 1975 examination, the veteran 
complained of a shell fragment wound (SFW) of the lower lip 
and head.  Photographs were taken.  The examiner diagnosed 
vestigial laceration of lower lip-tinea versicolor (for which 
service connection was granted in a November 1975 rating 
decision).  Again, there was no diagnosis referable to combat 
stress or war neurosis.  

During VA PTSD Clinical Team (PCT) evaluation between October 
1993 and June 1994, the veteran was assessed with 
PTSD/depression.

The veteran was hospitalized by VA in December 1993.  He was 
admitted for participation in the 8-week Stress Recovery 
Treatment Program (SRTP) of the Specialized Inpatient PTSD 
Unit (SIPU).  During a psychological assessment performed 
during the aforementioned period of hospitalization, the 
veteran reported that during service, he was very much 
bothered by the deaths of close friends, other American 
troops, and civilians, and that he continued to be bothered 
by the deaths of close friends and other American troops.  
The diagnostic impressions were that the veteran's history, 
presenting problems, and psychological test data suggested 
the presence of PTSD.  He also appeared to have a significant 
level of depression.  There were also a number of indications 
that he may have had a personality disorder as well.  The 
examiner concluded that the diagnoses were tentative, and 
that final diagnosis would be reserved until the veteran's 
completion of the SRTP component of the SIPU.  The veteran 
was discharged, after failing to return from a pass.  The 
relevant Axis I diagnosis was "X" PTSD.  

The veteran was admitted for VA hospitalization in May 1994.  
He claimed that much of his current emotional problem stemmed 
from just having put his mother in a nursing home.  He was 
admitted for a 2-week evaluation by the PTSD Unit.  The Axis 
I discharge diagnosis was "X" PTSD.

The veteran filed a claim of entitlement to service 
connection for PTSD in May 1994.

In July 1994, the RO sent the veteran a request that he 
provide detailed information regarding specific in-service 
stressors, in order that his PTSD claim could be processed.  
The veteran failed to reply to that request.

In August 1994, the veteran's service personnel records 
("201 file") were furnished by the National Personnel 
Records Center (NPRC).

The veteran was again hospitalized by VA from October to 
November of 1994.  He complained of continuing thoughts of 
intrusive thoughts, nightmares, flashbacks, social isolation, 
hypervigilance, and substance abuse.  He was diagnosed upon 
discharge with "X" PTSD.

The veteran testified during a hearing at the RO in November 
1995 that while he was in DaNang, he was wounded by incoming 
fire and treated at the medical evacuation facility.  He 
testified that during his service with the 68th and 71st 
Transportation Units, a five-ton truck was blown up by a land 
mine, and that he witnessed body parts strewn about.  The 
veteran reported that he did not help with those injured, but 
just "kept rolling."  He testified that he was first 
treated at VA for PTSD in 1975, and that he was still 
undergoing treatment for that disorder, to include 
medications.  The veteran reported that he was incarcerated 
on two different occasions during his service in Vietnam, and 
that he was placed in a 6 x 8 foot box, and repeatedly beaten 
by MPs.  The veteran also testified that upon returning from 
DaNang, he witnessed his best friend, Bruce Phillips, being 
shot down in a helicopter in April or May of 1968.  He 
reported that Phillips was from Detroit.

In its March 1997 remand, the Board requested, inter alia, 
specific details from the veteran concerning his claimed 
stressful in-service events.  To that end, the RO sent the 
veteran correspondence in April 1997, which included three 
PTSD questionnaires.

A VA hospitalization summary shows that the veteran was 
hospitalized from April to May of 1997 with complaints of 
intrusive thoughts with suicidal ideation, severe loss of 
weight, frustration with VA, insomnia, and worsening memories 
of particular events in Vietnam.  Many of those memories were 
associated with abuse while being incarcerated during service 
in Vietnam, and physical trauma inflicted by penetration of 
his rectum by billy clubs.  The Axis I diagnosis was "X" 
PTSD.

Received in May 1997 was a VA hospitalization summary dated 
from December 1995 to January 1996.  The veteran was admitted 
for PTSD complaints consisting of recurrent intrusive 
nightmares and flashbacks (seeing friends get killed, being 
treated like a "dog" by his commanding officer, being 
locked up for 85 days because he claimed he refused to be 
called "their boy").  The discharge diagnosis was "X" 
PTSD.  During his hospitalization, the veteran was admitted 
to the Stress Disorder Treatment Unit's PTSD Recovery Program 
(PRP).  He listed the following traumatic events:  (1) 
traumatic loss due to horrific circumstances at close range 
of my best friend, while being helpless to prevent it or 
assist him; (2) being under heavy fire the majority of the 
time; (3) seeing the lives of others being lost (at close 
proximity); (4) TET Offensive (described by the veteran as 
"the worst trauma one could ever go through-the memories 
will be with me forever"); (5) being locked up in a Conex 
steel bin while incarcerated in the country for prolonged 
periods; and (6) being abused by the MPs for 85 days while 
locked up at Long Binh Jail.  The examining psychologist 
noted that the veteran described ongoing symptoms of PTSD 
through the memories and flashbacks of rape and beatings 
while incarcerated.  The psychologist concluded that the 
symptoms have "severely limited every key aspect of his 
life."  He added in a separate psychotherapy summary that 
"[t]he intrusive elements of PTSD seem to interfere with his 
ability to manage current situations since they remind him 
strongly of past traumas."

The veteran was again hospitalized by VA from August to 
September of 1997, with complaints of nightmares, isolation, 
grief over the recent death of a niece, and difficulty with 
anger control, most of which he had had since Vietnam.  He 
again reported physical abuse from his superior officers 
during incarceration in Vietnam, and was again discharged 
with a diagnosis of "X" PTSD.

In December 1997, the RO contacted the United States Army and 
Joint Services Environmental Support Group (ESG), for 
verification of the claimed stressors.  The RO included the 
veteran's responses (received in May 1997) to the three PTSD 
questionnaires sent to him in April 1997.  These stated:  (1) 
following the veteran's arrival at Bien Hoa in April 1968, he 
received heavy equipment training from a man who was later 
killed when an ammunition dump was blown up; (2) between May 
and August of 1968, at a place called "Wonder Beach," while 
with the Logistical Command of the 368th Transportation 
Company, the first thing the veteran witnessed was "some 
dead Viet Cong [sic] laying [sic] in the sun drying out" and 
that a soldier was walking around with skulls on a stick; (3) 
also, while with the 368th in May or June of 1968, the 
veteran witnessed a truck blown up and heard men yelling for 
help, although there was nothing he could do (he added that 
his first sergeant, named "Hunter," was present at that 
time and saw the veteran wounded by incoming rounds, which 
were later treated at DaNang); and (4) the veteran described 
being fired upon while with the 71st Transportation Company 
at Long Binh during the TET Offensive of 1968 and 1969, at 
which time he was incarcerated for 85 days and raped with a 
billy club, which necessitated his hospitalization at the 
field hospital in Long Binh.

The RO submitted the claimed stressors to the United States 
Armed Services Center for Research of Unit Records (USASCRUR, 
formerly ESG) in March and May of 1998.

In June 1998, USASCRUR replied that it was unable to verify 
the details of the veteran's claimed stressors.  However, 
extracts of Operational Reports-Lessons Learned (OR-LLs), 
submitted by the 26th General Support Group, for the period 
May to July of 1968, documented that Wonder Beach came under 
mortar attacks in May 1968, and that a convoy returning to 
Wonder Beach in May 1968 suffered a rocket attack.  An OR-LL 
extract submitted by the 29th General Support Group 
documented that Long Binh underwent rocket and mortar attacks 
from February to April of 1969.

However, close review of the veteran's service personnel 
records reveals that the 71st Transportation Battalion was 
the higher headquarters of the 368th and 372nd Transportation 
Companies.  Also, the record of the veteran's assignments 
reveals that in April 1968, he was assigned to the 403rd 
Transportation Company as a Heavy Vehicle Driver.  Next, the 
veteran was assigned to the 561st Transportation Company in 
June 1968 as a Longshoreman.  The veteran was then assigned 
to the 372nd Transportation Company in December 1968, once 
again as a Longshoreman.  In February 1969, the veteran was 
assigned to the 368th Transportation Company as a 
Longshoreman.  The service personnel records also show that 
the veteran was imprisoned from January 6, 1969, to February 
14, 1969.  He was absent without leave (AWOL) from March 9 to 
March 14 of 1969.  The veteran was again incarcerated from 
March 15, 1969, to April 22, 1969.  

To summarize, the veteran's service personnel records show 
that he was not assigned to the 368th Transportation Company 
between May and August of 1968.  Also, while USASCRUR did 
indeed verify that Long Binh underwent rocket and mortar 
attacks, they occurred between February and April of 1969.  
During most of that period, the veteran was either AWOL or 
incarcerated.  The veteran, through his representative, has 
contended that "the records clearly indicate that the 
veteran's duty station in Long Binh was under mortar and 
rocket attacks on several occasions while he was there."  
Even conceding that Long Binh was indeed under attack, the 
veteran has not alleged that he was actually exposed to a 
rocket and/or mortar attack.  Moreover, the veteran has not 
been specific as to the date and time he was with the 368th 
at the time of the attacks.  Therefore, credible supporting 
evidence from any source showing that his claimed in-service 
stressor (in this case, exposure to rocket and/or mortar 
attack) actually occurred would be required for him to 
prevail.  Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283, 
289 (1994)); see also 38 C.F.R. § 3.304(f).

The veteran's most recent VA hospitalization was from April 
to June of 1998.  His Axis I diagnoses were PTSD and 
dysthymic disorder.  He stated that he suffered traumatic 
incidents at the hands of his fellow soldiers while in 
Vietnam.

While review of the evidence of record reveals that the 
claims file contains numerous diagnoses of PTSD, as well as 
statements from the veteran regarding his in-service 
stressors and an ostensible nexus between the currently-
diagnosed PTSD and active service, the question presented is 
whether the diagnoses of PTSD are sustainable by verification 
of a claimed stressor.  

The evidence is clear that the veteran was not exposed to a 
verifiable stressor necessary to support a diagnosis of PTSD, 
because there is no independent evidence to corroborate the 
veteran's reported stressors.  The Board is not required to 
accept the veteran's uncorroborated account of his 
experiences.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  The Board 
finds that the veteran has failed to provide sufficiently-
detailed information that could be used to confirm the 
incidents he has cited as stressors.  It is not unreasonable 
to expect the veteran to provide sufficient information to 
independently verify any of the incidents alleged by him.  
See Wood, 1 Vet. App. at 193.

Furthermore, there is no documentation of record confirming 
that the veteran engaged in combat with the enemy or was in 
combat situations.  See Gaines v. West, 11 Vet. App. 353, 
358-60 (1998).  Additionally, the veteran received no combat 
citations or other awards which could be "accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressors."  38 C.F.R. § 3.304(f).  
Nor is there any evidence of any wounds associated with 
combat.

In summation, the diagnoses of post-traumatic stress disorder 
are unsupported by the record, based as they were on 
unreliable and unverified information provided by the 
veteran.  As such, without a confirmed in-service stressor, 
the diagnoses are not valid for compensation purposes.  As 
noted in Swann, 5 Vet. App. at 233, the examiner's diagnosis 
can be no better than the facts alleged by the veteran.  
Because the diagnoses were based upon an unverified factual 
premise, they have no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  Since there is no competent 
evidence of a verifiable stressor that would serve as a basis 
for a diagnosis of post-traumatic stress disorder that is 
related to military service, the claim must be denied.

However, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), has clarified the analysis to be followed in 
adjudicating a claim for service connection for PTSD.  The 
Court pointed out that VA has adopted the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, 1994 (DSM-IV), in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  Therefore, the Court took judicial 
notice of:

. . . the effect of this shift in 
diagnostic criteria.  The major effect is 
this: the criteria have changed from an 
objective ("would evoke . . . in almost 
anyone") standard in assessing whether a 
stressor is sufficient to trigger PTSD, 
to a subjective standard.  The criteria 
now require exposure to a traumatic event 
and a response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost anyone."  The 
sufficiency of a stressor is, 
accordingly, now a clinical determination 
for the examining mental health 
professional.

Cohen, 10 Vet. App at 153 (Nebeker, C.J., concurring).

The Board notes that no supplemental statement of the case 
(SSOC) or other communication from the RO has notified the 
veteran that his claim was being denied, inter alia, because 
there was no evidence of a stressor that was "so outside the 
range of usual human experience that [it] would be markedly 
distressing to almost anyone."

Before entering an order denying the veteran's PTSD claim, 
therefore, the Board must determine whether rendering a 
decision prior to consideration of the changed regulations by 
the agency of original jurisdiction (the RO) would prejudice 
the veteran in the course of his appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  In doing so, it must 
apply the binding precedent opinion of VAOPGCPREC 16-92, 57 
Fed. Reg. 49747 (1992).  See 38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 19.5 (1998).  That opinion observes that 
whether the Board is required to remand a case "to cure a 
deficiency in the statement of the case" depends "on the 
circumstances of the individual case."  VAOPGCPREC 16-92, 
para. 19.  If the Board can fairly conclude that that veteran 
has not been prejudiced by omission from the SSOC of a 
pertinent regulatory citation, it may properly render a 
decision.  Bernard, 4 Vet. App. at 394, citing VAOPGCPREC 16-
92.

Because the Board's decision to deny service connection for 
PTSD is based upon the absence of credible supporting 
evidence confirming the existence of any claimed stressor, 
without regard to its sufficiency, it would not be changed by 
the application of the recently-adopted DSM-IV criteria.  
Accordingly, the Board finds that the veteran will not be 
prejudiced by its rendering of a decision on this issue, and 
there is no requirement to remand this case to the RO for 
additional consideration.

The veteran's representative has indicated that a remand of 
the instant case is warranted in the event that the Board 
concludes that the veteran's claimed stressors have not been 
verified.  While the Board would remand the instant case in 
the event a specific stressor had been verified, the record 
clearly shows that the veteran has not alleged a stressor 
with sufficient specificity to allow verification through 
USASCRUR.  Hence, a remand is unnecessary.

The veteran contends that he was wounded by incoming rounds 
in May or June of 1968, and later treated at DaNang, and that 
after his being assaulted with a billy club during 
incarceration, he was hospitalized at a field hospital in 
Long Binh.  However, review of the veteran's service medical 
records show that they are negative for a shell fragment 
wound (SFW).  Also, while the veteran's April 1969 separation 
examination noted a hemorrhoidal tag following examination of 
the anus and rectum, there is no clinical support verifying 
that the veteran was hospitalized due to the trauma 
associated with either rape or attempted rape.

For these reasons, the Board finds that the veteran is not 
shown to have PTSD as a result of his active service during 
the Vietnam War.  Hence, service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(b); 38 C.F.R. 
§§ 3.303, 3.304(f).  


ORDER

Entitlement to service connection for PTSD is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

